VANDE WALLE, Chief Justice,
concurring.
[¶ 14] I concur with and have signed the opinion authored for the Court by Justice Crothers. I write separately to urge the trial courts to decide, when the issue is raised, whether there was reasonable or articulable suspicion to seize a person even when the court decides there was no seizure in the first instance. Cf. Rule 50, N.D.R.Civ.P. (when trial court grants a motion for judgment as a matter of law, court shall also rule on any motion for a new trial by determining whether it should be granted if the judgment is thereafter reversed). This procedure will prevent a remand in those instances in which this Court disagrees with the trial court’s decision that a seizure did not occur.
[¶ 15] Gerald W. VandeWalle, C.J.